
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.54


TENTH AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

        This Tenth Amendment to Amended and Restated Loan Agreement (this
"Amendment") is made as of the 22nd day of November, 2002 by Mrs. Fields'
Original Cookies,  Inc., a Delaware corporation ("Borrower"), and LaSalle Bank
National Association, a national banking association ("LaSalle").

W I T N E S S E T H:

        WHEREAS, Borrower and LaSalle are all of the parties to that certain
Amended and Restated Loan Agreement dated as of February 28, 1998, as amended by
that certain First Amendment to Amended and Restated Loan Agreement dated as of
July 31, 1998 (the "First Amendment"), that certain Second Amendment to Amended
and Restated Loan Agreement dated as of April 1, 1999 ("Second Amendment"), that
certain Third Amendment to Amended and Restated Loan Agreement dated as of
February 1, 2000 ("Third Amendment"), that certain Fourth Amendment to Amended
and Restated Loan Agreement dated as of April 3, 2000 ("Fourth Amendment"), that
certain Fifth Amendment to Amended and Restated Loan Agreement dated as of
March 30, 2001 ("Fifth Amendment"), that certain Sixth Amendment to Amended and
Restated Loan Agreement dated as of September 28, 2001 ("Sixth Amendment"), that
certain Seventh Amendment to Amended and Restated Loan Agreement dated as of
December 28, 2001 ("Seventh Amendment"), that certain Eighth Amendment to
Amended and Restated Loan Agreement dated as of August 30, 2002 ("Eighth
Amendment") and that certain Ninth Amendment to Amended and Restated Loan
Agreement dated as of September 17, 2002 ("Ninth Amendment") (the Amended and
Restated Loan Agreement, together with the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment and the Ninth
Amendment, as further amended, restated, modified or supplemented and in effect
from time to time, being herein referred to as the "Loan Agreement"); and

        WHEREAS, Borrower has requested that LaSalle amend the Loan Agreement
with respect to certain matters, and LaSalle is agreeable to such request, on
and subject to the terms and conditions set forth herein;

        NOW, THEREFORE, the parties hereto hereby agree as follows:

        1.    Definitions.    Capitalized terms used herein and not otherwise
defined herein are used with the meanings given such terms in the Loan
Agreement.

        2.    Amendment.    

        (a)  The Loan Agreement is hereby amended by deleting the definition of
"Revolving Loan Commitment" in its entirety and replacing it with the following:

"Revolving Loan Commitment" shall mean (i) on and after August 31, 2002 until
and including January 14, 2003, Nine Million and 00/100 Dollars ($9,000,000.00),
(ii) on and after January 15, 2003, Six Million and 00/100 Dollars
($6,000,000.00).

        (b)  The other Loan Documents are amended to the extent necessary to
comply with the foregoing amendment to the Loan Agreement.

        3.    Amendment Fee.    Concurrently with the execution hereof, Borrower
shall pay to LaSalle an amendment fee of $5,000. Borrower hereby acknowledges
and agrees that LaSalle may debit any account of Borrower or make an advance on
the Revolving Loan for the payment of the amendment fee.

--------------------------------------------------------------------------------

        4.    Representations and Warranties.    Borrower hereby represents,
warrants and covenants to LaSalle that:

        (a)    Authorization.    The Borrower is duly authorized to execute and
deliver this Amendment and all deliveries required hereunder, and is and will
continue to be duly authorized to borrow monies under the Loan Agreement, as
amended hereby, and to perform its obligations under the Loan Documents.

        (b)    No Conflicts.    The execution and delivery of this Amendment and
all deliveries required hereunder, and the performance by the Borrower of its
obligations under the Loan Documents do not and will not conflict with any
provision of law or of the charter or by-laws of the Borrower or of any
agreement binding upon the Borrower.

        (c)    Validity and Binding Effect.    This Amendment and the Loan
Documents are a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors' rights or by general
principles of equity limiting the availability of equitable remedies.

        (d)    No Events of Default.    As of the date hereof, no Default or
Event of Default under the Loan Documents has occurred or is continuing.

        (e)    Warranties.    As of the date hereof, the representations and
warranties in the Loan Agreement are true and correct as though made on such
date, except where a different date is specifically indicated.

        5.    Miscellaneous.    

        (a)    Captions.    Section captions and headings used in this Amendment
are for convenience only and are not part of and shall not affect the
construction of this Amendment.

        (b)    Governing Law.    This Amendment shall be a contract made under
and governed by the laws of the State of Illinois, without regard to conflict of
laws principles. Whenever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

        (c)    Counterparts.    This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall together constitute but one and the same document.

        (d)    Successors and Assigns.    This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

        (e)    References.    From and after the date of execution of this
Amendment, any reference to the Loan Agreement or the other Loan Documents
contained in any notice, request, certificate or other instrument, document or
agreement executed concurrently with or after the execution and delivery of this
Amendment shall be deemed to include this Amendment unless the context shall
otherwise require.

        (f)    Continued Effectiveness.    Notwithstanding anything contained
herein, the terms of this Amendment are not intended to and do not serve to
effect a novation as to the Loan Agreement. The parties hereto expressly do not
intend to extinguish the Loan Agreement. Instead, it is the express intention of
the parties hereto to reaffirm the indebtedness created under the Loan Agreement
which is evidenced by the Revolving Note provided for therein and secured by the

2

--------------------------------------------------------------------------------




Collateral. The Loan Agreement, except as modified hereby, and each of the other
Loan Documents remain in full force and effect and are hereby reaffirmed in all
respects.

        [Balance of page left intentionally blank; signature page follows.]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Tenth Amendment to
Amended and Restated Loan Agreement as of the date first set forth above.

    MRS. FIELDS' ORIGINAL COOKIES,
INC., a Delaware corporation
 
 
By: /s/ Michael R. Ward

--------------------------------------------------------------------------------

Name: Michael R. Ward
Its: Senior Vice President
 
 
LASALLE BANK NATIONAL ASSOCIATION, a national banking association
 
 
By: /s/ David A. Stang

--------------------------------------------------------------------------------

Name: David A. Stang
Its: First Vice President


4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.54

